
	
		III
		111th CONGRESS
		2d Session
		S. RES. 495
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Ms. Mikulski submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the continued importance of
		  volunteerism and national service and commemorating the anniversary of the
		  signing of the landmark service legislation, the Edward M. Kennedy Serve
		  America Act. 
	
	
		Whereas, April 21, 2010, marks the first anniversary of
			 the signing of the Serve America Act (Public Law 111–13; 123 Stat. 1460) (also
			 known as the Edward M. Kennedy Serve America Act);
		Whereas the Serve America Act reauthorized the Corporation
			 for National and Community Service and the programs of the Corporation through
			 2014, expanding opportunities for millions of people in the United States to
			 serve this Nation;
		Whereas the United States is experiencing a wave of new
			 innovation and collaboration to increase volunteerism, as social entrepreneurs
			 try new approaches, technology increases access and expands service, and
			 corporate volunteers provide pro bono skills to nonprofit organizations;
		Whereas the Serve America Act increases volunteer
			 opportunities for people of all ages in the United States, with a focus on
			 disadvantaged youth, seniors, and veterans;
		Whereas the Serve America Act promotes social innovation
			 by supporting and expanding proven programs and builds the capacity of
			 individuals, nonprofit organizations, and communities to volunteer; and
		Whereas the Serve America Act leverages service to assist
			 in meeting challenges in the areas of education, health, clean energy, veterans
			 assistance, and economic opportunity: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 service is of significant value to the United States;
			(2)commemorates the
			 first anniversary of the Serve America Act (Public Law 111–13; 123 Stat. 1460)
			 (also known as the Edward M. Kennedy Serve America Act);
			 and
			(3)encourages every
			 person in the United States to continue to answer the call to serve.
			
